Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered March 10, 2009, which, to the extent appealed from as limited by the brief, denied defendant Hilton Hotels Corporation’s motion for summary judgment dismissing the negligence cause of action as against it, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint as against it.
There is no evidence in the record that defendant had actual notice of any defective condition in the desk that fell on and injured plaintiff, and defendant denied that it had received any complaints about the desk before plaintiff’s injury occurred, thereby establishing that it also lacked constructive notice (see Galbreith v Torres, 9 AD3d 304 [2004]; Peffers v Hilton Hotels Corp., 279 AD2d 386 [2001]). Plaintiff presented no evidence that would raise an issue of fact. Concur—Friedman, J.P., McGuire, Moskowitz, Acosta and DeGrasse, JJ.